


110 HCON 148 : Recognizing the significance of National

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 148
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2007
			 Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the significance of National
		  Caribbean-American Heritage Month.
	
	
		Whereas people of Caribbean heritage are found in every
			 State of the Union;
		Whereas emigration from the Caribbean region to the
			 American Colonies began as early as 1619 with the arrival of indentured workers
			 in Jamestown, Virginia;
		Whereas during the 17th, 18th, and 19th centuries, a
			 significant number of slaves from the Caribbean region were brought to the
			 United States;
		Whereas since 1820, millions of people have emigrated from
			 the Caribbean region to the United States;
		Whereas much like the United States, the countries of the
			 Caribbean faced obstacles of slavery and colonialism and struggled for
			 independence;
		Whereas also like the United States, the people of the
			 Caribbean region have diverse racial, cultural, and religious
			 backgrounds;
		Whereas the independence movements in many countries in
			 the Caribbean region during the 1960s and the consequential establishment of
			 independent democratic countries in the Caribbean strengthened ties between the
			 region and the United States;
		Whereas Alexander Hamilton, a founding father of the
			 United States and the first Secretary of the Treasury, was born in the
			 Caribbean;
		Whereas there have been many influential
			 Caribbean-Americans in the history of the United States, including Jean
			 Baptiste Point du Sable, the pioneer settler of Chicago; Claude McKay, a poet
			 of the Harlem Renaissance; James Weldon Johnson, the writer of the Black
			 National Anthem; Shirley Chisolm, the first African-American Congresswoman and
			 first African-American woman candidate for President; and Celia Cruz, the
			 world-renowned queen of Salsa music;
		Whereas the many influential Caribbean-Americans in the
			 history of the United States also include Colin Powell, the first
			 African-American Secretary of State; Sidney Poitier, the first African-American
			 actor to receive the Academy Award for best actor in a leading role; Harry
			 Belafonte, a musician, actor, and activist; Marion Jones, an Olympic gold
			 medalist; Roberto Clemente, the first Latino inducted into the baseball hall of
			 fame; and Al Roker, a meteorologist and television personality;
		Whereas Caribbean-Americans have played an active role in
			 the civil rights movement and other social and political movements in the
			 United States;
		Whereas Caribbean-Americans have contributed greatly to
			 education, fine arts, business, literature, journalism, sports, fashion,
			 politics, government, the military, music, science, technology, and other areas
			 in the United States;
		Whereas Caribbean-Americans share their culture through
			 carnivals, festivals, music, dance, film, and literature that enrich the
			 cultural landscape of the United States;
		Whereas the countries of the Caribbean are important
			 economic partners of the United States;
		Whereas the countries of the Caribbean represent the
			 United States third border;
		Whereas the people of the Caribbean region share the hopes
			 and aspirations of the people of the United States for peace and prosperity
			 throughout the Western Hemisphere and the rest of the world;
		Whereas in June 2006, President George W. Bush issued a
			 proclamation declaring June National Caribbean-American Heritage Month after
			 the passage of H. Con. Res 71 in the 109th Congress by both the Senate and the
			 House of Representatives; and
		Whereas June is an appropriate month to establish a
			 Caribbean-American Heritage Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of Caribbean-American Heritage Month;
			(2)encourages the people of the United States
			 to observe Caribbean-American Heritage Month with appropriate ceremonies,
			 celebrations, and activities; and
			(3)affirms
			 that—
				(A)the contributions
			 of Caribbean-Americans are a significant part of the history, progress, and
			 heritage of the United States; and
				(B)the ethnic and
			 racial diversity of the United States enriches and strengthens the
			 Nation.
				
	
		
			Passed the House of
			 Representatives June 18, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
